DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 29 is interpreted to cover the corresponding structure (or material or acts) described in the specification Figure 4, paragraph [0120] that achieves the claimed function, and equivalents thereof. A review of the specification and drawings shows that the following appears to be the corresponding structure (or material or acts) described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 limitation.  
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 18, 22, 25 and 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuda et al., US 2021/0099933.
Claim 11, Matsuda discloses a method for wireless communication at a user equipment (UE), 2comprising: 
3identifying information for transmitting to a base station of a non-terrestrial 4 4network ([0165] the control unit 23 of the non-terrestrial base station apparatus 20 causes a random access response as a response to the random access preamble (Msg2: random access response) to be transmitted to the communication apparatus 50, [0166] When the communication apparatus 50 receives the random access response from the base station apparatus, the connection unit 553 of the communication apparatus 50 discriminates whether or not the received information includes the random access preamble transmitted in step S201); 
5identifying that one or more resources allocated for transmitting the 6information are available based at least in part on identifying the information ([0166] If the random access preamble is included, the connection unit 553 extracts the uplink grant corresponding to the random access preamble transmitted in step S201 from among the uplink grants included in the random access response), 
wherein the 7one or more resources comprise one or more types of uplink resources including physical 8random access channel resources or physical uplink shared channel resources for the random 9access procedure ([0166] The connection unit 553 then transmits an UL message (Msg3: scheduled transmission) using the resource scheduled by the extracted uplink grant (step S203). The transmission of the message (Msg3) is performed using PUSCH), a physical uplink control channel for a scheduling request, or a physical 10uplink control channel for a configured grant, or a combination thereof; and 
11transmitting, to the base station, a message over the one or more resources 12allocated for the information based at least in part on identifying the one or more resources ([0166] The connection unit 553 then transmits an UL message (Msg3: scheduled transmission) using the resource scheduled by the extracted uplink grant (step S203). The transmission of the message (Msg3) is performed using PUSCH).  
1 Claim 512, Matsuda discloses the method of claim 1, wherein the information comprises a random 2access request (fig 11, S201, msg1, random access preamble).  
1Claim 812, Matsuda discloses the method of claim 1, wherein: 
2the information for transmitting to the base station comprises a scheduling 3request (Matsuda [0155] The “scheduling request” is an operation in which the communication apparatus 50 makes a resource request for uplink data transmission), the method further comprising: 
4determining whether one or more resources on a physical uplink control 5channel are configured to communicate the scheduling request (Matsuda [0155] the scheduling request is also made over PUCCH), 
the message comprising the 6scheduling request (Matsuda [0155] The “scheduling request” is an operation in which the communication apparatus 50 makes a resource request for uplink data transmission), wherein the transmitting of the message is based at least in part on 7determining whether the one or more resources on the physical uplink control channel are 8configured to communicate the scheduling request (Matsuda [0155] the scheduling request is also made over PUCCH).  
Claim 18, see claim 1 for the rejection, Matsuda discloses (fig 9, communication apparatus 50) an apparatus for wireless communication at a user equipment (UE), 2comprising: 
3a processor (fig 9, processor); 
4memory (fig 9, storage unit) coupled with the processor (fig 9, processor); and 
5instructions stored in the memory and operable ([0141] blocks can be one software module implemented by software (including a microprogram)), when executed by the 6processor, to cause the apparatus to: 
7identify information for transmitting to a base station of a non- 8terrestrial network; 
9identify that one or more resources allocated for transmitting the 10information are available based at least in part on identifying the information, 
wherein 11the one or more resources comprise one or more types of uplink resources including 12physical random access channel resources or physical uplink shared channel resources 13for the random access procedure, a physical uplink control channel for a scheduling 14request, or a physical uplink control channel for a configured grant, or a combination 15thereof; and 
16transmit, to the base station, a message over the one or more resources 17allocated for the information based at least in part on identifying the one or more 18resources.  
1 Claim 2212, see claim 5 for the rejection, Matsuda discloses the apparatus of claim 18, wherein the information comprises a 2random access request.  
1Claim 2512, see claim 8 for the rejection, Matsuda discloses the apparatus of claim 18, wherein: 
2the information for transmitting to the base station comprises a scheduling 3request; and 
wherein the instructions are further executable by the processor to cause the 4apparatus to: 
5determine whether one or more resources on a physical uplink control channel 6are configured to communicate the scheduling request, the message comprising the 7scheduling request, 
wherein the instructions for transmitting of the message are further 8executable by the processor based at least in part on determining whether the one or more 9resources on the physical uplink control channel are configured to communicate the 10scheduling request.  
Claim 129, see claim 1 for the rejection, Matsuda discloses (fig 9, communication apparatus 50) an apparatus for wireless communication at a user equipment (UE), 2comprising: 
3means for identifying information for transmitting to a base station of a non- 4terrestrial network; 
5means for identifying that one or more resources allocated for transmitting the 6information are available based at least in part on identifying the information, 
wherein the 7one or more resources comprise one or more types of uplink resources including physical 8random access channel resources or physical uplink shared channel resources for the random 9access procedure, a physical uplink control channel for scheduling request, or a physical 10uplink control channel for a configured grant, or a combination thereof; and 
11means for transmitting, to the base station, a message over the one or more 12resources allocated for the information based at least in part on identifying the one or more 13resources.  
Claim 130, see claim 1 for the rejection, Matsuda discloses (fig 9, storage unit) a non-transitory computer-readable medium storing code for wireless 2communication at a user equipment (UE), the code comprising instructions ([0141] blocks can be one software module implemented by software (including a microprogram)) executable by a 3processor to: 
4identify information for transmitting to a base station of a non-terrestrial 5network; 
6identify that one or more resources allocated for transmitting the information 7are available based at least in part on identifying the information, 
wherein the one or more 8resources comprise one or more types of uplink resources including physical random access 9channel resources or physical uplink shared channel resources for the random access 10procedure, a physical uplink control channel for a scheduling request, or a physical uplink 11control channel for a configured grant, or a combination thereof; and 
12transmit, to the base station, a message over the one or more resources allocated for the information based at least in part on identifying the one or more resources.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al., US 2021/0099933 in view of Chou et al., US 2018/0139778. 
1Claim 212, Matsuda discloses the method of claim 1, further comprising: 
but is silent on,
2identifying a bandwidth part allocated for a random access procedure, wherein 3the bandwidth part comprises one or more random access channel resources for a two-step 4random access procedure and one or more random access channel resources for a four-step 5random access procedure; and 
6initiating the two-step random access procedure for the bandwidth part based 7at least in part on a criterion, wherein the transmitting of the message is based at least in part 8on initiating the two-step random access procedure.  
However, as Chou discloses identifying a bandwidth part allocated for a random access procedure ([0062] MSG2 may also include one or more bandwidth part (BWP) configuration indices, for example, corresponding to one or more pre-configured BWP configurations based on the pre-configured random access configuration), wherein the bandwidth part comprises one or more random access channel resources for a two-step random access procedure ([0097] In a 2-step random access procedure, the UE may transmit UL data packets on grant-free resource pools, which may be configured on random access configuration based on a pre-configured BWP configuration) and one or more random access channel resources for a four-step random access procedure ([0097] In a 4-step random access procedure, the UL grant in MSG2 may be provided based on a default BWP configuration); and 
initiating the two-step random access procedure for the bandwidth part based at least in part on a criterion ([0097] In a 2-step random access procedure, the UE may transmit UL data packets on grant-free resource pools, which may be configured on random access configuration based on a pre-configured BWP configuration), wherein the transmitting of the message is based at least in part on initiating the two-step random access procedure ([0097] In a 2-step random access procedure, the UE may transmit UL data packets on grant-free resource pools, which may be configured on random access configuration based on a pre-configured BWP configuration).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Matsuda invention with Chou invention to include the claimed limitation(s) so as to allow the system to provide uplink grant to the UE in order for the UE to transmit data in a random access procedure. 
1Claim 312, Matsuda as modified discloses the method of claim 2, further comprising: 
2determining whether one or more conditions associated with a communication 3link between the UE and the base station over the non-terrestrial network (Matsuda [0165] the control unit 23 of the non-terrestrial base station apparatus 20 causes a random access response as a response to the random access preamble (Msg2: random access response) to be transmitted to the communication apparatus 50) satisfy the criterion 4based at least in part on identifying the bandwidth part (Chou[0097] In a 2-step random access procedure, the UE may transmit UL data packets on grant-free resource pools, which may be configured on random access configuration based on a pre-configured BWP configuration), wherein initiating the two-step 5random access procedure is based at least in part on determining whether the one or more 6conditions satisfy the criterion (Chou[0097] In a 2-step random access procedure, the UE may transmit UL data packets on grant-free resource pools, which may be configured on random access configuration based on a pre-configured BWP configuration).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Matsuda invention with Chou invention to include the claimed limitation(s) so as to allow the system to provide uplink grant to the UE in order for the UE to transmit data in a random access procedure. 
1Claim 412, Matsuda as modified discloses the method of claim 2, wherein the criterion comprises a reference signal received power parameter configured for the non-terrestrial network (Matsuda [0232] the source and target non-terrestrial base station apparatus 20 each transmit a reference signal used for measuring the received signal (steps S502a and S502b). The receiver 555 of the communication apparatus 50 measures the received power) satisfying aAttorney Docket No. PX0038 (111334.0039)Qualcomm Ref. No. 210184859 3threshold ([0233] the communication apparatus 50 determines to execute the handover in the case where the measured value of the power received from the non-terrestrial base station apparatus 20 (source) is lower than the first trigger value), a power class parameter associated with the UE, a type of the UE, a round-trip 4delay between the UE and the base station satisfying a threshold, a delay offset parameter 5satisfying a threshold, a time and frequency synchronization-compensation parameter 6satisfying a threshold, a Global Navigation Satellite System (GNSS) capability of the UE, a 7type of the base station, an elevation angle of the base station, or a requested-delay parameter 8satisfying a threshold, or a combination thereof.  
Claim 119, see claim 2 for the rejection, Matsuda discloses the apparatus of claim 18, wherein the instructions are further executable by the processor to cause the apparatus to: Attorney Docket No. PX0038 (111334.0039)Qualcomm Ref. No. 2101848 62 
3identify a bandwidth part allocated for a random access procedure, 
wherein the 4bandwidth part comprises one or more random access channel resources for a two-step 5random access procedure and one or more random access channel resources for a four-step 6random access procedure; and 
7initiate the two-step random access procedure for the bandwidth part based at 8least in part on a criterion, 
wherein the instructions for transmitting of the message are further 9executable by the processor based at least in part on initiating the two-step random access 10procedure.  
1 Claim 20120, see claim 3 for the rejection, Matsuda as modified discloses the apparatus of claim 19, wherein the instructions are further 2executable by the processor to cause the apparatus to: 
3determine whether one or more conditions associated with a communication 4link between the UE and the base station over the non-terrestrial network satisfy the criterion 5based at least in part on identifying the bandwidth part, wherein the instructions for initiating 6the two-step random access procedure are further executable by the processor based at least 7in part on determining whether the one or more conditions satisfy the criterion.  
1 Claim 2112122, see claim 4 for the rejection, Matsuda as modified discloses the apparatus of claim 19, wherein the criterion comprises a reference 2signal received power parameter configured for the non-terrestrial network satisfying a 3threshold, a power class parameter associated with the UE, a type of the UE, a round-trip 4delay between the UE and the base station satisfying a threshold, a delay offset parameter 5satisfying a threshold, a time and frequency synchronization-compensation parameter 6satisfying a threshold, a Global Navigation Satellite System (GNSS) capability of the UE, a 7type of the base station, an elevation angle of the base station, or a requested-delay parameter 8satisfying a threshold, or a combination thereof.  
Claim(s) 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al., US 2021/0099933 in view of Zhang et al. US 2020/0112994. 
1Claim 612, Matsuda discloses the method of claim 1, wherein transmitting the message comprises 
but is silent on,
2transmitting a random access request message over the one or more resources allocated for 3the information, wherein the information includes a random access preamble and an uplink 4payload.  
However, as Zhang discloses transmitting a random access request message over the one or more resources allocated for the information, wherein the information includes a random access preamble and an uplink payload ([0100] receive an allocation of uplink transmission resources. The uplink request message may include a preamble portion and a payload portion. [0101] In some cases, the UE 115 may transmit the uplink request message to the base station using a transport channel, such as a shared RACH).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Matsuda invention with Zhang invention to include the claimed limitation(s) so as to enable the UE to send request message to the network in order for the UE to perform ongoing communication with the network. 
1Claim 2312, see claim 6 for the rejection, Matsuda discloses the apparatus of claim 18, wherein the instructions for transmitting the 2information are further executable by the processor to cause the apparatus to: 
3transmit a random access request message over the one or more resources 4allocated for the information, wherein the information includes a random access preamble 5and an uplink payload.  
Claim(s) 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al., US 2021/0099933 and Zhang et al. US 2020/0112994 in view of Wang et al., US 2018/0124822. 
1Claim 712, Matsuda as modified discloses the method of claim 6, further comprising: 
but Matsuda and Zhang invention does not explicitly disclose, 
2monitoring a response window based at least in part on transmitting the 3random access request message; and 
4receiving, from the base station of the non-terrestrial network, a random 5access response message of a two-step random access procedure during the response window.  
However, as Wang discloses 2monitoring a response window based at least in part on transmitting the 3random access request message ([0051] the UE 502 opens a RAR measurement window to monitor for the second message 510 sent from the base station 504); and 
4receiving, from the base station of the non-terrestrial network, a random 5access response message of a two-step random access procedure during the response window (fig 6 [0051] FIG. 6 is a block diagram depicting the two-step random access procedure of FIG. 5. As shown, the first delay period T.sub.1 following transmission of the first message 506 until the UE 502 opens a RAR measurement window to monitor for the second message 510 sent from the base station 504).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Matsuda and Zhang invention with Wang invention to include the claimed limitation(s) so as to enable the UE to perform a two-step random access with the network in order to receive random access response from the network. 
1Claim 2412, see claim 7 for the rejection, Matsuda as modified discloses the apparatus of claim 23, wherein the instructions are further 2executable by the processor to cause the apparatus to: 
3monitor a response window based at least in part on transmitting the random 4access request message; and 
5receive, from the base station of the non-terrestrial network, a random access 6response message of a two-step random access procedure during the response window.  
Claim(s) 9-11, 13 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al., US 2021/0099933 in view of Hedayat et al., US 2021/0051712.  
1Claim 912, Matsuda as modified discloses the method of claim 8, further comprising: 
wherein the UE is capable of using the two-step random access procedure or a four-step random access procedure (Matsuda [0169] the contention-based random access procedure illustrated in FIG. 11 is the 4-step random access procedure. However, the communication system 1 is also capable of supporting a 2-step random access procedure as the contention-based random access procedure), 
but does not explicitly disclose, 
2selecting to use a two-step random access procedure over the scheduling 3request to establish a communication link with the base station, 
whereinAttorney Docket No. PX0038 (111334.0039)Qualcomm Ref. No. 210184860 5the transmitting of the message is based at least in part on selecting to use the two-step 6random access procedure.   
However, as Hedayat discloses 2selecting to use a two-step random access procedure over the scheduling 3request to establish a communication link with the base station ([0121] the UE (operating in a licensed or unlicensed band) is triggered to initiate a 2-step RACH if one or more of the following conditions are met), 
whereinAttorney Docket No. PX0038 (111334.0039)Qualcomm Ref. No. 210184860 5the transmitting of the message is based at least in part on selecting to use the two-step 6random access procedure ([0121] the UE (operating in a licensed or unlicensed band) is triggered to initiate a 2-step RACH if one or more of the following conditions are met: [0122] When a mobile communication device 110 does not have a configured PUCCH for scheduling request (SR), instead of initiating a 4-step RACH procedure as in the baseline NR procedure, the UE may transmit MsgA with a “SR indication”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Matsuda invention with Hedayat invention to include the claimed limitation(s) so as to enable the UE to select a two-step random access with the network in order to receive a PDCCH with scheduled grant from the network. 
1Claim 1012, Matsuda as modified discloses the method of claim 9, wherein the selecting to use the two-step 2random access procedure is based at least in part on a condition the UE meets to use the two- 3step random access procedure over the four-step random access procedure (Hedayat [0121] the UE (operating in a licensed or unlicensed band) is triggered to initiate a 2-step RACH if one or more of the following conditions are met).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Matsuda invention with Hedayat invention to include the claimed limitation(s) so as to enable the UE to select a two-step random access when one of the conditions is met in order to receive a PDCCH with scheduled grant from the network. 
1Claim 1112, Matsuda as modified discloses the method of claim 8, 
but is silent on, 
wherein the UE transmits the message over the 2one or more resources allocated for the two-step random access procedure when the one or 3more resources on the physical uplink control channel are not configured to communicate the 4scheduling request or are configured but the UE is unable to send the scheduling request.  
However, as Hedayat discloses wherein the UE transmits the message over the one or more resources allocated for the two-step random access procedure ([0121] the UE (operating in a licensed or unlicensed band) is triggered to initiate a 2-step RACH if one or more of the following conditions are met) when the one or more resources on the physical uplink control channel are not configured to communicate the scheduling request ([0122] When a mobile communication device 110 does not have a configured PUCCH for scheduling request (SR)) or are configured but the UE is unable to send the scheduling request.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Matsuda invention with Hedayat invention to include the claimed limitation(s) so as to enable the UE to select a two-step random access and to send a schedule request to the network in order to receive uplink grant(s) from the network. 
1Claim 1312, Matsuda discloses the method of claim 1, further comprising: 
2receiving a configuration indicating a random access channel resource and a 3physical uplink control channel resource for a scheduling request (Matsuda [0155] receiving this scheduling request, assigns a PUSCH resource to the communication apparatus. Moreover, the scheduling request is also made over PUCCH); and 
but does not explicitly disclose, 
4transmitting a scheduling request on the physical uplink control channel 5resource based at least in part on selecting the random access channel resource corresponding 6to a four-step random access procedure or 
transmitting a buffer status report on the random 7access channel resource based at least in part on selecting the random access channel resource 8corresponding to a two-step random access procedure.  
However, as Hedayat discloses transmitting a buffer status report on the random access channel resource based at least in part on selecting the random access channel resource corresponding to a two-step random access procedure ([0162] data indicating one or more reason that the mobile communication device 110 selected 2-step RACH instead of the 4-step RACH, [0168] (#6) Buffer Size Report (BSR)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Matsuda invention with Hedayat invention to include the claimed limitation(s) so as to enable the UE to select a two-step random access and to send a BSR to the network in order to receive uplink grant(s) from the network. 
1Claim 2612, see claim 9 for the rejection, Matsuda as modified discloses the apparatus of claim 25, wherein the instructions are further 2executable by the processor to cause the apparatus to: 
3select to use a two-step random access procedure over the scheduling request 4to establish a communication link with the base station, wherein the UE is capable of using 5the two-step random access procedure or a four-step random access procedure, wherein the 6instructions for transmitting of the message are further executable by the processor based at 7least in part on selecting to use the two-step random access procedure.  
1Claim 2712, see claim 10 for the rejection, Matsuda as modified discloses the apparatus of claim 25, wherein the selecting to use a two-step 2random access procedure is based at least in part on a condition the UE meets to use the two- 3step random access procedure over a four-step random access procedure.  
1Claim 2812, see claim 11 for the rejection, Matsuda as modified discloses the apparatus of claim 25, wherein the UE transmits the message over 2the one or more resources allocated for a two-step random access procedure when the one or 3more resources on the physical uplink control channel are not configured to communicate the scheduling request or are configured but the UE is unable to send the scheduling request.  
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al., US 2021/0099933 in view of Xiong et al., US 2020/0245373. 
Claim 114, Matsuda discloses the method of claim 1, 
but is silent on, 
wherein transmitting the message comprises transmitting a buffer status report.  
However, as Xiong discloses wherein transmitting the message comprises transmitting a buffer status report ([0094] the MsgA PUSCH may carry buffer status report (BSR) information for uplink data packets).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Matsuda invention with Xiong invention to include the claimed limitation(s) so as to allow the UE to report a buffer status in order to obtain uplink grant from the network for transmitting data. 
1Claim 15115, Matsuda discloses the method of claim 1, further comprising: 
but is silent on, 
2transmitting the message in a physical uplink shared channel resource for a 3configured grant or a two-step random access procedure.  
However, as Xiong discloses wherein transmitting the message comprises transmitting a buffer status report ([0094] the same MsgA PUSCH resource may be allocated for multiple UEs to increase overall capacity of the MsgA in the two-step RACH procedure).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Matsuda invention with Xiong invention to include the claimed limitation(s) so as to allow the UE to implement a two-step RACH procedure in order to reduce access latency and thereby improving access performance. 
1Claim 16115, Matsuda as modified discloses the method of claim 15, wherein the two-step random access 2procedure is contention free (Xiong [0101] This may be applied for contention-free two-step RACH procedure. This may also be configured as part of MsgA PUSCH resource configuration).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Matsuda invention with Xiong invention to include the claimed limitation(s) so as to allow the UE to implement a two-step RACH procedure in order to reduce access latency and thereby improving access performance. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al., US 2021/0099933 and Xiong et al., US 2020/0245373 in view of Jeon et al., US 2020/0351801. 
1Claim 1712, Matsuda as modified discloses the method of claim 15, 
but Matsuda and Xiong invention is silent on,
wherein resources associated with the 2configured grant correspond to a first priority for communicating the information and one or 3more resources of the two-step random access procedure corresponds to a second priority for 4communicating the information different than the first priority.  
However, as Jeon discloses wherein resources associated with the configured grant correspond to a first priority for communicating the information ([0499] the wireless device may determine a first priority of Msg A based on a second priority of PUSCH of the Msg A (e.g., regardless of a priority of PRACH-MsgA)) and one or more resources of the two-step random access procedure ([0499] a wireless device may initiate a two-step RA procedure to perform PUSCH transmission) corresponds to a second priority for communicating the information ([0491] the two-step RA procedure is initiated for TA adjustment (e.g., for PRACH). For example, a wireless device may receive, from a base station, a PDCCH order initiating the two-step RA procedure. The wireless device may perform a PRACH transmission and a PUSCH transmission as a MsgA transmission of the initiated two-step RA procedure) different than the first priority ([0499] The two-step RA procedure may reduce such a latency by allowing the wireless device to transmit the PUSCH with PRACH in MsgA. In this case, the wireless device may determine a first priority of Msg A based on a second priority of PUSCH of the Msg A).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Matsuda and Xiong invention with Jeon invention to include the claimed limitation(s) so as to allow the UE to implement a two-step RACH procedure in order to reduce access latency and thereby improving access performance. 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1212, the method of claim 1, further comprising: 
2determining, in a first bandwidth part, an absence of a physical uplink control 3channel resource for transmitting the message comprising a scheduling request; 
4switching from the first bandwidth part to a second bandwidth part based at 5least in part on the determining of the absence of the physical uplink control channel resource 6for the scheduling request in the first bandwidth part, 
wherein the second bandwidth part 7comprises the one or more resources allocated for a two-step random access procedure, 
8wherein the transmitting of the message comprises transmitting a buffer status report or 9uplink data, or both, over the one or more resources allocated for the two-step random access 10procedure.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647